     Case 2:20-cv-01563-TLN-DB Document 6-2 Filed 10/06/20 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
      NEFTALI MONTERROSA, individually and                    Case No: 2:20-cv-01563-TLN-DB
11    as co-successor-in-interest to Decedent SEAN
      MONTERROSA; NORA MONTERROSA,                            [PROPOSED] ORDER GRANTING
12    individually and as co-successor-in-interest to         DEFENDANTS’ MOTION FOR
13    Decedent       SEAN          MONTERROSA;                INTRA-DISTRICT TRANSFER OF
      MICHELLE MONTERROSA, individually;                      VENUE TO FRESNO DIVISION OF
14    ASHLEY MONTERROSA, individually,                        EASTERN DISTRICT
15
                      Plaintiff,
16
             vs.
17
      CITY OF VALLEJO, a municipal
18
      corporation; JARRETT TONN, individually,
19    and, Vallejo police officers DOES 1-25,
      inclusive,
20
                     Defendants.
21

22

23
            Defendants City of Vallejo and Jarrett Tonn’s motion for an order granting an intra-district
24
     transfer of venue to the Fresno division of the Eastern District pursuant to Defendants’
25
     constitutional rights to a fair trial by an impartial jury and 28 U.S.C. section 1404 came on for
26
     hearing in this Court on December 3, 2020 at 2:00 p.m. in Courtroom 2, before the Honorable Troy
27
     Nunley, United States District Court Judge. Assistant City Attorneys Meera Bhatt and Katelyn
28

      Case No. 2:20-cv-01563-TLN-DB                                  [Proposed] Order Granting Motion to
                                                                     Dismiss and Motion to Strike
                                                        -1-
     Case 2:20-cv-01563-TLN-DB Document 6-2 Filed 10/06/20 Page 2 of 2



1    Knight appeared on behalf of Defendants. Attorneys John Burris and Ben Nisenbaum appeared
2    on behalf of Plaintiffs.
3            Having considered the Defendants’ motion for intra-district transfer, the other pleadings
4    and documents on file in this case, arguments, and evidence submitted by the parties, the Court
5    finds good cause exists to issue an ordering GRANTING Defendants’ motion and transferring this
6    civil action to the Fresno Division of the Eastern District.
7

8    IT IS SO ORDERED.
9

10   Dated: __________________________                      ___________________________________
11                                                          The Honorable Troy Nunley
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Case No. 2:20-cv-01563-TLN-DB                                   [Proposed] Order Granting Motion to
                                                                      Dismiss and Motion to Strike
                                                      -2-
